EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Carl T. Reed, Reg. No. 45,454 on 08/24/2021.

This listing of claims will replace all prior versions and listings of claims in the application: 

1.	(Currently Amended) A method for performing a disaster recovery testing operation, the method comprising:
migrating a virtual machine at a source site to a subnet at a target site, wherein the source site includes a plurality of virtual machines including the virtual machine, wherein at least some of the plurality of virtual machines that are part of the same application as the virtual machine are not migrated to the target site;

establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured to receive and then forward incoming network traffic from the virtual machine at the target site to a recipient virtual machine included in the plurality of virtual machines and to receive and then forward outgoing network traffic from an originating virtual machine included in the plurality of virtual machines at the source site and directed to the virtual machine to the virtual machine at the target site; and
performing the disaster recovery testing operation on the virtual machine at the target site while the virtual machine at the target site operates in conjunction with the plurality of virtual machines at the source site to determine whether the virtual machine can be recovered at the target site.

2.	(Previously Presented) The method of claim 1, further comprising creating the subnet at the target site before migrating the virtual machine to the subnet.

3.	(Original) The method of claim 2, further comprising converting the virtual machine that has been migrated to operate in a computing environment of the target site.



5.	(Original) The method of claim 1, further comprising configuring the dummy virtual machine to function as a replicator.

6.	(Cancelled) 

7.	(Cancelled) 

8.	(Original) The method of claim 1, wherein the connection comprises a virtual private network.

9.	(Original) The method of claim 1, further comprising migrating multiple virtual machines and replacing each of the multiple virtual machines with a corresponding dummy virtual machine.

10.	(Original) The method of claim 1, further ending the disaster recovery testing operation by shutting down the virtual machine that has been migrated and the dummy virtual machine and restarting the virtual machine at the source site from the backup.



12.	(Original) The method of claim 1, further comprising performing an automated disaster recovery or failover operation after the virtual machines are tested.  

13.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions that, when executed, perform a method for performing a disaster recovery testing operation, the method comprising:
migrating a virtual machine at a source site to a subnet at a target site, wherein the source site includes a plurality of virtual machines including the virtual machine, wherein at least some of the plurality of virtual machines that are part of the same application as the virtual machine are not migrated to the target site;
replacing the virtual machine that has been migrated with a dummy virtual machine at the source site;
establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured to receive and then forward incoming network traffic from the virtual machine at the target site to a recipient virtual machine included in the plurality of virtual machines and to receive and then forward outgoing network traffic from an 
performing the disaster recovery testing operation on the virtual machine at the target site while the virtual machine at the target site operates in conjunction with the plurality of virtual machines at the source site to determine whether the virtual machine can be recovered at the target site.

14.	(Previously Presented) The non-transitory computer readable medium of claim 13, further comprising creating the subnet at the target site before migrating the virtual machine to the subnet.

15.	(Original) The non-transitory computer readable medium of claim 14, further comprising converting the virtual machine that has been migrated to operate in a computing environment of the target site.

16.	(Original) The non-transitory computer readable medium of claim 13, further comprising performing a backup of the virtual machine at the source site and transmitting the backup to the target site and configuring the dummy virtual machine to function as a replicator.  

17.	(Original) The non-transitory computer readable medium of claim 16, wherein the dummy virtual machine forwards communications from the source 

18.	(Currently Amended) The non-transitory computer readable medium of claim 13, 

19.	(Original) The non-transitory computer readable medium of claim 13, further ending the disaster recovery testing operation by shutting down the virtual machine that has been migrated and the dummy virtual machine and restarting the virtual machine at the source site from the backup.

20.	(Original) The non-transitory computer readable medium of claim 19, further comprising synchronizing the virtual machine that has been restarted with any changes that occurred at the target site.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Dornemann et al (US Publication No. 2019/0138342 A1) teaches live synchronization and management of virtual machines across computing and virtualization platforms and using live synchronization to support disaster recovery including migrating virtual machine and performing disaster recovery testing upon the migrated virtual machines at the target site.

Tene et al. (US Patent No. 8572,605 B1) teaches source switching of virtual machines including establishing connection between migrated virtual machine at the target site and the virtual machines at the source site and communicating traffic between virtual machines of source and target sites.

Sabin et al. (US Publication No. 2018/0139239 A1) teaches cloud protection technique including replacing the migrated virtual machines with fake virtual machines.


The combination of prior art of record does not expressly teach or render the limitations of independent claims and is allowable based on rationales presented by the Applicant in the Remarks (pages 7-9) filed on 08/06/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195